Citation Nr: 1010934	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-48 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis 
with chondromalacia and tendonitis of the right knee, 
currently rated 10 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis 
with chondromalacia and tendonitis of the left knee, 
currently rated 10 percent disabling.  

3.  Entitlement to an increased rating for ligamentous laxity 
of the right knee, currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for ligamentous laxity 
of the left knee, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1952 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2009 rating decision of the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied 
increased ratings for osteoarthritis with chondromalacia and 
tendonitis of the knees, and ligamentous laxity of the knees.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
relatively full range of motion with complaints of pain on 
use and slight instability.  

2.  The Veteran's left knee disability is manifested by 
relatively full range of motion with complaints of pain on 
use and slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis with chondromalacia and tendonitis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).  
2.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis with chondromalacia and tendonitis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).  

3.  The criteria for an evaluation in excess of 10 percent 
for ligamentous laxity of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2009).  

4.  The criteria for an evaluation in excess of 10 percent 
for ligamentous laxity of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a March 2009 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of, or submit any further medical evidence relevant to, 
the claims.  He was also advised of how disability ratings 
and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA 
notice requirements in an increased rating case.  However, 
this case was recently overturned in part by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  Hence, it need not be further discussed 
in this decision, and the Board finds that the duty to notify 
provisions have been satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the relevant VA examination 
reports, the Veteran's statements, and other lay statements 
submitted by the Veteran.  Moreover, the VA examination 
report is sufficient for rating purposes as it adequately 
addressed the relevant factors contained in the rating 
criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  Consequently, the 
Board's duty to assist has also been met in this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claims, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The provisions of 38 C.F.R. § 4.40 concern lack of normal 
endurance, functional loss due to pain, and pain on movement 
and during flare-ups; the provisions of 38 C.F.R. § 4.45 
concern weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg), 
may be assigned for disability of the same joint.  VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).  

Normal range of motion for the knee is flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted where flexion of the leg is 
limited to 45 degrees, and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2009).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent is warranted for moderate 
recurrent subluxation or lateral instability.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  

Initially, the Board observes that it is neither contended 
nor shown that the Veteran's service-connected knee 
disabilities, which encompass osteoarthritis, chondromalacia, 
tendonitis, and ligamentous laxity, involve ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or removal of semilunar cartilage 
(Diagnostic Code 5259).  Hence, higher ratings under those 
diagnostic codes may not be assigned.  

The Board finds that the preponderance of the evidence is 
against an increased evaluation for osteoarthritis with 
chondromalacia and tendonitis of either knee.  In this 
respect, the most recent VA examination in April 2009 did not 
indicate that the Veteran's knees demonstrated a compensable 
limitation of motion under Diagnostic Code 5260 or 5261.  The 
VA examination showed active and passive range of motion of 
the right knee from 0 degrees to 120 degrees and of the left 
knee from 0 degrees to 115 degrees.  Additionally, no further 
loss of motion or objective signs of pain were demonstrated 
upon three repetitive motions.  Based on the Veteran's 
complaints of pain, as well as the lay statements provided by 
the Veteran regarding his functional impairments, the Veteran 
has been awarded a compensable rating for each knee pursuant 
to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, supra.  Hence, additional consideration of these 
factors to award the next higher 20 percent rating would 
essentially amount to pyramiding in violation of 38 C.F.R. 
§ 4.14 (2009).  Moreover, even if the Board conceded that the 
Veteran's pain equated to an additional limitation of flexion 
and/or extension of several degrees, he would still need a 
significant loss of motion to warrant higher evaluations 
under either Diagnostic Code 5260 or 5261.  Despite the 
Veteran's assertions, clinical evaluation has not shown such 
a loss of motion to be present in this case.  Therefore, the 
Board finds that the Veteran's current bilateral knee 
symptomatology does not equate to the criteria for a higher 
evaluation under Diagnostic Codes 5260 and/or 5261.  This is 
true throughout the period of time during which his claim has 
been pending.  

The Board also finds that the medical evidence also 
preponderates against finding that bilateral knee ligamentous 
laxity warrants increased ratings under Diagnostic Code 5257.  
As discussed above, the next higher 20 percent rating 
requires symptomatology compatible with a finding of moderate 
recurrent subluxation or lateral instability.  While the 
Veteran's prior VA examination in June 2003 showed mild 
medial ligamentous laxity in both knees, the current April 
2009 VA examination report revealed no signs of medial or 
collateral ligament laxity of either knee; anterior drawer 
sign, Lachman's, McMurray's were all negative for both knees; 
muscle strength was 5+/5 ; and there was normal neurovascular 
status of the extremities.  Consequently, the Board finds 
that the clinical evidence is against finding that there is a 
moderate level of recurrent subluxation or lateral 
instability to warrant a 20 percent rating under Diagnostic 
Code 5257 for either knee.  

In reaching its decision, the Board has considered the 
Veteran's statements, as well as the statements he submitted 
from his friends and daughter regarding his pain level and 
functional impairment.  The Board finds that the Veteran (as 
well as the other lay persons who provided statements) is 
competent to report that he has pain and to observe and 
report any functional limitations, such as difficulty mowing 
the lawn, shoveling snow, etc.  However, they are not 
competent to provide an opinion requiring medical knowledge, 
such attributing those symptoms to a specific disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
clinical evidence pertaining to the Veteran's knee 
disabilities is more probative for the purposes of assigning 
a current rating to those disabilities in conjunction with 
the relevant rating criteria - and the Board finds that the 
pain and functional impairment reported has been 
appropriately considered in assigning the current ratings.  

Finally, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Veteran's claims for higher ratings for his bilateral 
knee disabilities are denied.  




ORDER

An increased rating for osteoarthritis with chondromalacia 
and tendonitis of the right knee is denied.  

An increased rating for osteoarthritis with chondromalacia 
and tendonitis of the left knee is denied.  

An increased rating for ligamentous laxity of the right knee 
is denied.  

An increased rating for ligamentous laxity of the left knee 
is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


